Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 1 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 2 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 3 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 4 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 5 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 6 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 7 of 8
Case 19-25770-JNP   Doc 22-5 Filed 02/18/21 Entered 02/18/21 10:31:53   Desc
                           Mortgage Page 8 of 8
